Citation Nr: 1009482	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for memory loss to 
include as due to exposure to Agent Orange for the purpose of 
accrued benefits.

2. Entitlement to service connection for a skin disorder to 
include as due to exposure to Agent Orange for the purpose of 
accrued benefits. 

3. Entitlement to service connection for pancreatic cancer to 
include as due to exposure to Agent Orange for the purpose of 
accrued benefits.  

4. Entitlement to service connection for the cause of the 
Veteran's death.

5. Entitlement to death pension benefits. 

6. Entitlement to burial benefits.  

7.  Entitlement to an effective date prior to February 6, 
1997, for the grant of service connection for posttraumatic 
stress disorder for the purpose of accrued benefits.

8.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder for the purpose of accrued 
benefits.

9.  Entitlement to recognition of additional dependents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1972.  The Veteran died in December 2004.  The 
Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2008, the Appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In April 2008, the Board granted service connection for 
posttraumatic stress disorder for the purpose of accrued 
benefits.  In a rating decision in September 2008, 
implementing the Board decision, the agency of original 
jurisdiction assigned an effective date, a disability rating 
to include payment for certain dependents.  The Appellant the 
filed a notice of disagreement, which is further addressed in 
the remand below.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In the decision in April 2008, the Board remanded the other 
claims for additional development.  As the development has 
not been completed, the claims under remanded again under 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the Introduction to the decision by the Board in April 
2008, the Board referred certain claims to the RO for 
appropriate action, which again are referred to the RO. 

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

In the remand of April 2008, the Board directed that the 
Appellant be issued corrective notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), pertaining to 
accrued benefits, and service connection for the cause of the 
Veteran's death.  The Board specified, in part, that the 
notice include a statement that service connection was in 
effect for posttraumatic stress disorder at the time of his 
death.  Further, the notice was to inform the Appellant that 
she could substantiate the claim by offering scientific or 
medical evidence linking exposure to Agent Orange to the 
Veteran's fatal cancer.  

The Appellant was provided VCAA notice by letters in December 
2008 and in August 2009, but the notice does not comply with 
the Board remand directives, necessitating a further remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998

On the claim for death pension benefits, the Board directed 
that the Appellant be provided the opportunity to show 
hardship by counting the income of her children.  Although 
the Appellant subsequently submitted expense information, the 
Board does not find where the Appellant was provided the 
opportunity to show hardship by counting the income of her 
children, as directed by the third remand directive.  

Further, the Board directed that with the grant of service 
connection for posttraumatic stress disorder the claim for 
burial benefits should be addressed.  The agency of original 
jurisdiction that it did not process death pension or burial 
benefits claims and that the claims should be referred to the 
Waco RO, which has not been done. 



The Appellant filed a timely notice of disagreement to the 
effective date, disability rating, and number of dependents, 
pertaining to the grant of service connection for 
posttraumatic stress disorder.  As a statement of the case 
has not been issued, the claims are remanded.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  On the claims of service connection 
for memory loss, a skin disorder, and 
pancreatic cancer to include as due to 
exposure to Agent Orange for the purpose 
of accrued benefits, ensure content-
complying VCAA notice with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the 
claims and the relative duties of VA and 
the claimant to obtain evidence). 

2.  On the claim of service connection 
for the cause of the Veteran's death, 
ensure content-complying VCAA notice with 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007). 

The VCAA notice should include a 
statement that service-connected was in 
effect for posttraumatic stress disorder 
at the time of death and an explanation 
of the evidence and information required 
to substantiate the claim of cause of 
death based on a service-connected 
disability, including post-traumatic 
stress disorder, that caused or 
contributed to the cause of the Veteran's 
death, and an explanation of the evidence 
and information required to substantiate 
the claim based on the fatal cancer as 
shown on the death certificate. 

The notice should also inform the 
Appellant that she could substantiate her 
claim by offering scientific or medical 
evidence linking exposure to Agent Orange 
to the fatal cancer.

3. On the claim for death pension 
benefits, afforded the Appellant to show 
hardship by counting the income of her 
children.  

4. After the above development has been 
completed, adjudicate the claims.  On the 
claim for death pension benefits, apply 
38 C.F.R. § 3.23(d)(5) and (6).  On the 
claim for burial benefits, consider the 
grant of service connection for 
post-traumatic stress disorder.  If the 
AMC does not take jurisdiction of any 
issue, the AMC must ensure that the 
appeal is sent to the RO for adjudication 
prior to return of the appeal to the 
Board.  

If any benefit sought on appeal remains 
denied, the Appellant and her 
representative should be furnished a 
supplemental statement of the case and 
the case should be returned to the Board.

5.  The claims for an earlier effective 
date for the grant of service connection 
for posttraumatic stress disorder, for 
the rating of posttraumatic stress 
disorder, and for recognition of 
additional dependents should be address 
in a statement of the case.  If the 
Appellant perfects the appeal as to the 
claims, the claims should be returned to 
the Board.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



